Exhibit 10.5







Amendment No. RI0487C




AMENDMENT

TO THE

MASTER LOAN AGREEMENT




THIS AMENDMENT is entered into as of March 24, 2009, between FARM CREDIT
SERVICES OF MID-AMERICA, FLCA ("FLCA") FARM CREDIT SERVICES OF MID-AMERICA, PCA
(“PCA”) and GREEN PLAINS OBION LLC, Rives, Tennessee (formerly known as ETHANOL
GRAIN PROCESSORS, LLC, Rives, Tennessee) (the ''Company'').




BACKGROUND




FLCA, PCA and the Company are parties to a Master Loan Agreement dated August
31, 2007 (such agreement, as previously amended, is hereinafter referred to as
the (“MLA”). FLCA, PCA and the Company now desire to amend the MLA. For that
reason, and for valuable consideration (the receipt and sufficiency of which are
hereby acknowledged), FLCA, PCA and the Company agree as follows:




1.

Section 11 (B) of the MLA is hereby amended and restated to read ea follows:




SECTION 11. Financial Covenants. Unless otherwise agreed to in writing, while
this agreement is in effect:




(B) Net Worth. The Company will have at the end of each period for which
financial statements are required to be furnished pursuant to Section 9(H)
hereof an excess of total assets over total liabilities (both as determined in
accordance with GAAP consistently applied) of not less than $77,000,000.00.




2.

Except as set forth in this amendment, the MLA, including all amendments
thereto, shall continue in full force and effect as written.







FARM CREDIT SERVICES OF MID-

 

GREEN PLAINS OBION LLC

AMERICA, FLCA

 

 

 

 

 

 

 

By:

/s/ Ralph M. Bowman

 

By:

/s/ Jerry L. Peters

 

 

 

 

 

Title:

Vice President

 

Title:

CFO & Secretary

 

 

 

 

 

 

 

 

FARM CREDIT SERVICES OF MID-

 

 

 

AMERICA, PCA

 

 

 

 

 

 

 

By:

/s/ Ralph M. Bowman

 

 

 

 

 

 

 

 

Title:

Vice President

 

 

 






